In an action to recover damages for personal injury sustained by plaintiff, who was a guest at a Bar Mitzvah party given by the third-party defendant and catered by the defendant and third-party plaintiff upon premises controlled by it, when plaintiff allegedly fell on the highly polished waxed floor upon which there was an accumulation of wax, the said defendant and third-party plaintiff appeals: (1) from an order of the Supreme Court, Nassau County, dated May 23, 1962, which granted the third-party defendant’s motion for summary judgment dismissing the third-party complaint; and (2) from the judgment entered July 10, 1962 on said order, dismissing the third-party complaint. Order and judgment reversed, without costs, and motion denied. In our opinion, under all the circumstances presented by this record, triable issues of fact exist. We pass on no other questions raised by the parties on this appeal. Beldoek, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur. [35 Misc 2d 283.]